IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00131-CR

PATRICK ONEAL BIBLE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 220th District Court
                              Bosque County, Texas
                             Trial Court No. CR14921


                                        ORDER


       Appellant’s Motion for Free Reporter’s Record and Affidavit of Inability to Pay

Cost for Reporter’s Record was filed on February 15, 2017. The mandate issued in this

appeal on June 3, 2016. We no longer have jurisdiction to rule on the merits of appellant’s

motion. Accordingly, it is dismissed.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed March 8, 2017